DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-12, in the reply filed on 10 October 2022 is acknowledged.  The traversal is on the ground(s) that applying a repair coating to an undamaged portion is not “materially different” from applying a repair coating to a damaged portion. This is not found persuasive because Claims 13-21 are drawn to a coating with claimed properties, not to an underlying substrate or to a combination of coating and substrate. In addition, the process as claimed in Claims 1-12 can be used to make a materially different product, including metal rope, automobiles, and pipes other than an aerospace component. For purposes of restriction, there is a material difference between a process including a step of applying a repair coating to an undamaged portion of a substrate and a process which includes a positive step of applying a coating composition to a damaged portion, since examination of each would raise materially different issues, may be rejected by materially different prior art or combinations of prior art, and may require different considerations (e.g. whether a damaged surface must be prepared in some way for the application of claimed coating materials). 
In answer to Applicant’s argument about a serious search burden and the question what more needs to be searched to properly examine both groups (Remarks, p. 2), as the Restriction of 4 October 2022 itself explained, a serious burden arises because of the separate status different categories of subject matter have acquired due to their recognized divergent subject matter and different classes and subclasses which must be searched for different subject matter categories. Additionally, a serious burden includes a likelihood of requiring differing non-art considerations, including addressing different 112 issues and issues with claim interpretation. For the reasons given in both the original restriction and in this Office Action, the arguments against restriction are not persuasive. Although Applicant asserts that a search directed to all claims of Group I will adequately cover Claims 13-19 and 21, no reasoning has been provided to support the assertion, and the assertion is not necessarily true, since a search which leads to a more general process for coating a damaged portion of a steel member with a coating composition comprising nickel, chromium, and carbon  (e.g. requiring damage, but no aerospace component) may be materially different from one that leads to a specific coating specifically for a damaged portion of an aerospace component and contribute to the search burden.
The requirement is still deemed proper and is therefore made FINAL. 
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 October 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glass, III et al. (US 2018/0156758).
Regarding Claim 1, Glass, III et al. (US’758) teach a method for repairing a damaged portion of a steel member (e.g. turbine, propeller, [0008]) comprising at least a coating, the method comprising: applying to the damaged portion of the steel member a coating composition comprising nickel, chromium, and carbon to produce a repair coating [0026, 0027, 0030, 0007].
Regarding Claim 2, the coating composition comprises CrC-NiCr [0027].
Regarding Claim 4, the coating composition comprises a powder [0007, 0015].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass, III et al. (US 20180156758) in view of Matthew et al. (US 2011/0312860).
Regarding Claim 3, US’758 teaches a method, including applying a NiCr-CrC (nickel chromium, or “nichrome,” and chromium carbide) coating to a steel substrate (e.g. turbine) [0008, 0015]. US’758 fails to teach Cr3C2. Matthew et al. (US’860) teach a method of coating steel substrates (e.g. turbine) with NiCr and a chromium carbide, including Cr3C2, for high wear resistance and good lubrication using techniques, including cold spraying [0017, 0052, 0054, 0057-0058]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’758 by applying a coating, comprising Cr3C2 -- NiCr, because US’860 suggests that Cr3C2 -- NiCr is the sort of coating which would be applied to substrates with the method of US’758, which uses similar coatings for similar substrates for the mechanical properties such coatings provide.
Claim(s) 5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass, III et al. (US 20180156758) in view of Brown et al. (US 2022/0356583).
Regarding Claim 5, US’758 fails to teach the recited flow rate. Brown et al. (US’583) teach an analogous method for repairing a damaged portion of a substrate, including a turbine [0051], comprising at least one of a coating, the method comprising: applying to the damaged portion of the substrate a coating composition comprising nickel, chromium, and carbon by cold spraying to produce a repair coating [0045-0046, 0065]. In addition, it suggests a feed rate can be either greater or lower than 2 m3/min., depending on the cold spray method [0044]. The combination of US’758 in view of US’583 fails to report flow rate in terms of g/min. However, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’758 in view of US’583 with a feed rate within the recited range through routine optimization of known process parameters for cold spraying, including feed rate.
Regarding Claim 10, US’758 teach cold spraying onto a steel substrate, including high velocity cold spraying [0027]. US’758 fails to teach a coating applied to steel by high velocity oxygen fuel (HVOF). US’583 teach an analogous method for repairing a damaged portion of a substrate, including a turbine [0051], comprising at least one of a coating, the method comprising: applying to the damaged portion of the substrate a coating composition comprising nickel, chromium, and carbon by cold spraying to produce a repair coating [0045-0046, 0065].US’583 suggests that a coating of NiCr and a chromium carbide (e.g. Cr3C2) can be applied by a variety of techniques, including HVOF and cold spraying, to repair surfaces [0049-0052]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’758 by applying a coating composition comprising nickel, chromium, and carbon to produce a repair coating to the damaged portion of a steel member coated by a HVOF technique in order to repair the damaged portion of the steel member, including its coating, since US’758 and US’583 both suggest cold spraying to repair a damaged portion of a steel member and US’583 suggests that steel members can be protected with coating compositions, which can be applied by HVOF.
Regarding Claim 11, US’758 teaches machining or sanding after applying [0029}. US’758 fails to teach pretreating the damaged portion of the steel member with an abrasive material before applying. US’583 suggests pretreating a damaged portion of the substrate with an abrasive material before applying to texture or create a profile on the substrate to promote adhesion of a coating applied by cold or thermal spraying to the substrate [0051]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’758 by pretreating a damaged portion of the substrate with an abrasive material before applying, because US’583 suggests the step to promote bonding between the coating and the substrate.
Regarding Claim 12, US’758 teaches coating layers by cold spraying may be applied to build up coating layers up to several mm in thickness [0017], but fails to teach a specific thickness. US’583 suggests that a coating applied by cold spraying to repair a damaged substrate may have a thickness in the range of 0.1-1 mm (3.93-39.4 mil) or greater (which substantially overlaps the recited range), depending on the application and/ or coating material and provides evidence that thickness is a result-effective variable affecting physical and mechanical properties of the coating [0052]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’758 by coating to a nominal cross-sectional thickness within the recited range through routine optimization to achieve an suitable repair coating with suitable physical and/ or mechanical properties through routine optimization.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass, III et al. (US 2018/0156758) in view of Assadi et al. “On Parameter Selection in Cold Spraying”. Journal of Thermal Spray Technology 20, 1161-1176 (2011).
Regarding Claim 6, US’758 teaches a carrier gas with a temperature of at least 200 degrees Celsius [0007] and suggests that in some applications, carrier gas is heated to a temperature of several hundred degrees Celsius [0017]. Although it is reasonable to understand the phrase “several hundred” to include at least 300 degrees Celsius, US’758 fails to explicitly teach the range of 300-800 degrees C. Assadi et al. suggest a method for developing correlations including carrier gas temperature and show that there are known correlations between cold spraying parameters, including gas temperature and coating properties, for optimization of parameters for the coating process (p. 1161, left column). Correlations include gas temperature, gas stagnation temperature, and critical process gas temperature for cold spraying (T, T0, T0*)  (p. 1162; Appendix A: Gas Dynamic Equations for Flow in a Nozzle, p. 1174). Additionally, Fig. 12 shows an example parameter selection map for copper with T0, including a range of 200-1400 C. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’758 by choosing a gas carrier temperature within the recited range through routine optimization of process parameters. Furthermore, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.
Regarding Claim 7, US’758 teaches nitrogen (N2) and helium (He) carrier gasses [0017]. 
Regarding Claim 8, US’758 fails to teach a stagnation pressure. Stagnation pressure is a known parameter of cold spraying and Assadi et al. suggest a method for developing correlations including stagnation pressure and show that there are known correlations between cold spraying parameters, including stagnation pressure and coating properties, in order to optimize the coating process (p. 1161, left column). Correlations include stagnation pressure (p0) (p. 1162; Appendix A: Gas Dynamic Equations for Flow in a Nozzle, p. 1174). Additionally, Fig. 12 shows an example parameter selection map for copper with p0, including a range of 20-48 bar (300-700 psi). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’758 by choosing a stagnation pressure within the recited range through routine optimization of process parameters.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass, III et al. (US 2018/0156758) in view of Widener et al. (US 2014/0115854).
Regarding Claim 9, US’758 teaches machining or sanding after applying a coating composition. US’758 fails to teach specifically grinding. Widener et al. (US’854) teaches cold spraying followed by grinding to remove excess material [0046]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’758 by grinding after applying, because US’758 teaches machining to remove excess coating and US’854 suggests specifically grinding to remove excess coating.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Calla (US 2017/0175570) (Chromium carbide nickel-chromium alloy for thermal spraying, including cold spraying)
Brupbacher et al. (US 2017/0335442) (materials/ Cr3C-NiCr coatings)
Lembach (US 2017/0122392) (coating an iron surface of a disc brake with Cr3C2-NiCr by thermal spraying)
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712